PER CURIAM
Defendant appeals his convictions for attempted murder and assault in the first degree, contending that the trial court erred in allowing a non-licensed Oregon State Hospital clinical psychologist to testify regarding defendant’s mental state.
 Whether or not a witness is qualified to express an expert opinion on a subject is a matter within the sound discretion of the trial court. State v. Bolger, 31 Or App 565, 567, 570 P2d 1018 (1977). That discretion was not abused here. The trial court properly ruled that the psychologist’s lack of a license went, at most, to the weight of his testimony, not to its admissibility.
Affirmed.